UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32649 COGDELL SPENCER INC. (Exact name of registrant as specified in its charter) Maryland 20-3126457 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4401 Barclay Downs Drive, Suite 300 28209 Charlotte, North Carolina (Zip code) (Address of principal executive offices) (704) 940-2900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 42,534,980 shares of common stock, par value $.01 per share, outstanding as of August 5, 2009. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 39 Item 4 Controls and Procedures 39 PART II Other Information Item 1 Legal Proceedings 39 Item 1A Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Submission of Matters to a Vote of Security Holders 40 Item 5 Other Information 40 Item 6 Exhibits 40 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS COGDELL SPENCER INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (unaudited) June 30, 2009 December 31, 2008 Assets Real estate properties: Land $ 30,673 $ 30,673 Buildings and improvements 504,618 501,259 Less: Accumulated depreciation (81,612 ) (69,285 ) Net operating real estate properties 453,679 462,647 Construction in progress 36,419 15,314 Net real estate properties 490,098 477,961 Cash and cash equivalents 13,408 34,668 Restricted cash 13,082 12,964 Tenant and accounts receivable, net of allowance of $204 in 2009 and $194 in 2008 30,318 43,523 Goodwill 108,683 180,435 Trade names and trademarks 41,240 75,969 Intangible assets, net of accumulated amortization of $44,438 in 2009 and $38,054 in 2008 24,542 45,363 Other assets 29,597 29,207 Total assets $ 750,968 $ 900,090 Liabilities and equity Mortgage notes payable $ 255,622 $ 240,736 Revolving credit facility 80,000 124,500 Term loan 50,000 100,000 Accounts payable 17,504 22,090 Billings in excess of costs and estimated earnings on uncompleted contracts 21,556 17,025 Deferred income taxes 13,706 34,176 Payable to prior Erdman shareholders 18,002 18,002 Other liabilities 46,068 60,567 Total liabilities 502,458 617,096 Commitments and contingencies Equity: Cogdell Spencer Inc. stockholders’ equity: Preferred stock, $0.01 par value; 50,000 shares authorized, none issued or outstanding — — Common stock; $0.01 par value; 200,000 shares authorized, 42,526 and 17,699 shares issued and outstanding in 2009 and 2008, respectively 425 177 Additional paid-in capital 369,484 275,380 Accumulated other comprehensive loss (2,221 ) (5,106 ) Accumulated deficit (158,598 ) (77,438 ) Total Cogdell Spencer Inc. stockholders’ equity 209,090 193,013 Noncontrolling interests: Real estate partnerships 5,442 4,657 Operating partnership 33,978 85,324 Total noncontrolling interests 39,420 89,981 Total equity 248,510 282,994 Total liabilities and equity $ 750,968 $ 900,090 See notes to condensed consolidated financial statements. 1 COGDELL SPENCER INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) For the Three Months Ended For the Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Revenues: Rental revenue $ 19,662 $ 19,300 $ 39,328 $ 37,991 Design-Build contract revenue and other sales 36,712 78,021 83,101 101,956 Property management and other fees 863 835 1,713 1,672 Development management and other income 227 110 3,027 129 Total revenues 57,464 98,266 127,169 141,748 Expenses: Property operating and management 7,884 7,841 15,812 15,040 Design-Build contracts and development management 31,242 66,286 71,407 87,330 Selling, general, and administrative 6,675 8,488 13,342 12,789 Depreciation and amortization 8,978 12,380 19,089 21,404 Impairment charges — — 120,920 — Total expenses 54,779 94,995 240,570 136,563 Income (loss) from operations before other income (expense) and income tax benefit (expense) 2,685 3,271 (113,401 ) 5,185 Other income (expense): Interest and other income 139 218 295 473 Interest expense (5,594 ) (6,857 ) (11,620 ) (11,952 ) Debt extinguishment and interest rate derivative expense (2,490 ) — (2,490 ) — Equity in earnings of unconsolidated real estate partnerships 2 5 8 7 Total other income (expense) (7,943 ) (6,634 ) (13,807 ) (11,472 ) Loss from operations before income tax benefit (expense) (5,258 ) (3,363 ) (127,208 ) (6,287 ) Income tax benefit (expense) 2,208 (383 ) 21,834 (740 ) Net loss (3,050 ) (2,980 ) (105,374 ) (5,547 ) Net loss (income) attributable to the noncontrolling interest in: Real estate partnerships (48 ) 48 (141 ) 62 Operating partnership 783 1,089 32,982 1,841 Net loss attributable to Cogdell Spencer Inc. $ (2,315 ) $ (1,843 ) $ (72,533 ) $ (3,644 ) Net loss per share attributable to Cogdell Spencer Inc. - basic and diluted $ (0.09 ) $ (0.12 ) $ (3.21 ) $ (0.24 ) Weighted average common shares - basic and diluted 27,088 15,393 22,569 14,879 See notes to condensed consolidated financial statements. 2 COGDELL SPENCER INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands) (unaudited) Cogdell Spencer Inc. Stockholders Total Equity Comprehensive Loss Accumulated Deficit Accumulated Other Comprehensive Loss Common Stock Additional Paid-in Capital Noncontrolling Interests in Operating Partnership Noncontrolling Interests in Real Estate Partnerships Balance at December 31, 2008 $ 282,994 $ — $ (77,438 ) $ (5,106 ) $ 177 $ 275,380 $ 85,324 $ 4,657 Comprehensive loss: Net income (loss) (105,374 ) (105,374 ) (72,533 ) — — — (32,982 ) 141 Unrealized gain on interest rate swaps, net of tax 4,806 4,806 — 3,359 — — 531 916 Comprehensive loss (100,568 ) $ (100,568 ) Issuance of common stock, net of costs 76,527 — — 230 76,297 — — Conversion of operating partnership units to common stock — — (474 ) 18 17,695 (17,239 ) — Restricted stock and LTIP unit grants 818 — — — 80 738 — Amortization of restricted stock grants 50 — — — 32 18 — Dividends and distributions (11,311 ) (8,627 ) — — — (2,412 ) (272 ) Balance at June 30, 2009 $ 248,510 $ (158,598 ) $ (2,221 ) $ 425 $ 369,484 $ 33,978 $ 5,442 See notes to condensed consolidated financial statements. 3 COGDELL SPENCER INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands) (unaudited) Cogdell Spencer Inc. Stockholders Total Equity Comprehensive Loss Accumulated Deficit Accumulated Other Comprehensive Loss Common Stock Additional Paid-in Capital Noncontrolling Interests in Operating Partnership Noncontrolling Interests in Real Estate Partnerships Balance at December 31, 2007 $ 162,256 $ — $ (50,751 ) $ (884 ) $ 119 $ 166,901 $ 44,437 $ 2,434 Comprehensive loss: Net loss (5,547 ) (5,547 ) (3,644 ) — — — (1,841 ) (62 ) Unrealized gain on interest rate swaps, net of tax 1,347 1,347 — 753 — — 560 34 Comprehensive loss (4,200 ) $ (4,200 ) Issuance of common stock and operating partnership units,net of costs 111,182 — — 35 53,738 57,409 — Investment in real estate costs contributed by partner in a consolidated real estate partnership 206 — 206 Redemptions of operating partnership units (413 ) — (413 ) — Restricted stock and LTIP unit grants 843 — — — 94 749 — Amortization of restricted stock grants 50 — — — 32 18 — Dividends and distributions (17,198 ) (10,788 ) — — — (6,331 ) (79 ) Adjustment to record change of interest in the operating partnership due to the issuance of operating partnership units in excess of book value 14,502 — — — 15,305 (803 ) — Balance at June 30, 2008 $ 267,228 $ (65,183 ) $ (131 ) $ 154 $ 236,070 $ 93,785 $ 2,533 See notes to condensed consolidated financial statements. 4 COGDELL SPENCER INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Six Months Ended June 30, 2009 June 30, 2008 Operating activities: Net loss $ (105,374 ) $ (5,547 ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization 19,089 21,404 Amortization of acquired above market leases and acquired below market leases, net (255 ) (369 ) Straight line rental revenue (235 ) (263 ) Amortization of deferred finance costs and debt premium 824 482 Deferred income taxes (21,223 ) (1,103 ) Equity-based compensation 868 894 Equity in earnings of unconsolidated real estate partnerships (8 ) (7 ) Change ini fair value of interest rate swap agreements (315 ) — Debt extinguishment and interest rate derivative expense 2,490 — Impairment of intangible assets 120,920 — Changes in operating assets and liabilities: Tenant and accounts receivable and other assets 13,264 4,171 Accounts payable and other liabilities (17,640 ) (14,290 ) Billings in excess of costs and estimated earnings on uncompleted contracts 4,531 (4,338 ) Net cash provided by operating activities 16,936 1,034 Investing activities: Business acquisitions, net of cash acquired — (130,586 ) Investment in real estate properties (20,530 ) (28,590 ) Purchase of noncontrolling interests in operating partnership — (281 ) Proceeds from sales-type capital lease 153 153 Purchase of corporate property, plant and equipment (1,287 ) (568 ) Distributions received from unconsolidated real estate partnerships 5 5 Increase in restricted cash (118 ) (11,176 ) Net cash used in investing activities (21,777 ) (171,043 ) Financing activities: Proceeds from mortgage notes payable 25,940 1,778 Repayments of mortgage notes payable (11,018 ) (1,535 ) Proceeds from revolving credit facility 2,000 94,500 Repayments to revolving credit facility (46,500 ) (59,700 ) Proceeds from term loan — 100,000 Repayment of term loan (50,000 ) Net proceeds from sale of common stock 76,527 53,773 Dividends and distributions (12,143 ) (14,244 ) Equity contribution from noncontrolling interest in real estate partnerships — 206 Distributions to noncontrolling interests in real estate partnerships (272 ) (79 ) Payment of deferred financing costs (953 ) (3,157 ) Net cash provided by (used in) financing activities (16,419 ) 171,542 Increase (decrease) in cash and cash equivalents (21,260 ) 1,533 Balance at beginning of period 34,668 3,555 Balance at end of period $ 13,408 $ 5,088 Supplemental disclosure of cash flow information: Cash paid for interest, net of capitalized interest $ 10,685 $ 9,534 Cash paid for income taxes $ 10 $ 2,579 Supplemental cash flow information - noncash investing and financing activities: Operating Partnership Units converted into common stock $ 17,714 $ — Investment in real estate properties included in accounts payable and other liabilities 4,455 2,045 Accrued dividends and distributions 5,007 8,633 Operating Partnership Units issued or to be issued in connection with the acquisition of a business or real estate property — 81,673 See notes to condensed consolidated financial statements. 5 COGDELL SPENCER INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Business Description Cogdell Spencer Inc., incorporated in Maryland in 2005, together with its subsidiaries (the “Company”) is a fully-integrated, self-administered, and self-managed real estate investment trust (“REIT”) that invests in specialty office buildings for the medical profession, including medical offices and ambulatory surgery and diagnostic centers. The Company focuses on the ownership, delivery, acquisition, and management of strategically located medical office buildings and other healthcare related facilities in the United States of America. The Company has been built around understanding and addressing the full range of specialized real estate needs of the healthcare industry. The Company operates its business through Cogdell Spencer LP, its operating partnership subsidiary (the “Operating Partnership”), and its subsidiaries. The Company has two segments: (1) Property Operations and (2) Design-Build and Development. Property Operations owns and manages properties and manages properties for third parties. Design-Build and Development provides strategic planning, design, construction, development, and project management services for properties owned by the Company and for third parties. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and represent the assets and liabilities and operating results of the Company. The condensed consolidated financial statements include the Company’s accounts, its wholly-owned subsidiaries, as well as the Operating Partnership and its subsidiaries. The condensed consolidated financial statements also include any partnerships for which the Company or its subsidiaries is the general partner or the managing member and the rights of the limited partners do not overcome the presumption of control by the general partner or managing member. All significant intercompany balances and transactions have been eliminated in consolidation. The Company reviews its interests in entities to determine if the entity’s assets, liabilities, noncontrolling interests and results of activities should be included in the condensed consolidated financial statements in accordance with Financial Accounting Standards Board (“FASB”) Interpretation No. 46R, “Consolidation of Variable Interest Entities,” Emerging Issues Task Force (“EITF”) 04-5 “Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited
